DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 12 July 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 	
		
Claim Status
Claims 1-102, 105-107, 119, and 132-133 are cancelled.
Claims 103-104, 108-118, and 120-131, and 134-139 are pending.
Claims 117-118, 121, 127, and 134 are withdrawn.

It is noted that the status identifiers are incorrect in claims 103, 120, 121, and 135-139. 

CLAIM REJECTIONS

Written Description Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 103-104, 108-116, 120, 122-126, 128-131, and 135-139 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.
The claims are rejected because they do not clearly identify the structure, material, or acts set forth in the specification that would be capable of carrying out the functional properties recited in the claims. The specification exemplifies only 

    PNG
    media_image1.png
    722
    424
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    403
    338
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    195
    482
    media_image3.png
    Greyscale

As seen in Example 2, the GB10 and GB 11 gum base examples comprise a single species of polyvinyl acetate (PVA, “Vinnapas B 1.5”, molecular weight 15,000), polyisobutylene, butyl rubber, natural resin, emulsifier, and wax. The chewing gum pieces of Example 14 (CG 100 and CG 110) further comprises sorbitol, maltitol syrup, eucalyptus powder, acesulfame K, sucralose, and CBD. The only differences are in the gum base filler (calcium carbonate or talc) and the addition of triacetin (an emulsifier or surfactant) to GB11. The specification 
As such, there may be substantial variability among the species of chewing gum ingredients encompassed in the invention, including potential variability in tablet design structure and ingredients.
It appears from the specification that the claimed delivery to the oral mucosa is achieved from formulation that contains specific structural components, such as the quantity of natural resin; the quantity of water-soluble ingredients in relation to the natural resins; the specific elements in the gum base versus a “conventional gum base” (pg 25); and the order and timing of mixing the specific elements of the gum (pg 17; pg 55).
Therefore, one of skill in the art would have concluded that the Applicant was in possession of modified release tablets with the common elements of polyvinyl acetate, molecular weight ca. 15,000; polyisobutylene; butyl rubber (isobutylene-isoprene copolymer); glycerol ester of hydrogenated gum rosin; vegetable fat; emulsifier, wax, and filler. However, one of skill in the art would have concluded that applicant was not in possession of the claimed genus of all tableted chewing gum having the specified delivery of one or more cannabinoids to the oral mucosa.
As set forth in MPEP 2173.05(g):


In the instant case, there is no clear cut indication regarding the structural scope of the subject matter (tableted chewing gum comprising cannabinoid) that would yield the claimed delivery profile (result obtained). Accordingly, the structural elements which produce the claimed characteristics of delivery of the cannabinoid to the oral mucosa must be clearly and positively claimed. See also Ex parte Oberegger (Application 10/507,525; BPAI: Appeal 2008-0304; July 31, 2008).
The amount of cannabinoid delivered to the oral mucosa in the instant examples ranges from 30% (Example 42) to 45% (Example 40). As such, there is inadequate written description for the claimed range of claims 103 and 139 of “more than 20% by weight and less than 75% by weight of the one or more cannabinoids” delivered to the oral mucosa; the claimed range of “more than 20% by weight of the one or more cannabinoids to the oral mucosa” recited in claims 135 and 136. As set forth in MPEP 2163(II)(A)(2), 
Prior to determining whether the disclosure provides adequate written description for the claimed subject matter, the examiner should review the claims and the entire specification, including the specific embodiments, figures, and sequence listings, to understand how applicant provides support for the various features of the claimed invention. The disclosure of an element may be critical where those of ordinary skill in the art would require it to understand that applicant was Rasmussen, 650 F.2d at 1215, 211 USPQ at 327 ("one skilled in the art who read Rasmussen’s specification would understand that it is unimportant how the layers are adhered, so long as they are adhered") (emphasis in original), with Amgen, Inc. v. Chugai Pharm.Co., Ltd., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) ("it is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it"). The analysis of whether the specification complies with the written description requirement calls for the examiner to compare the scope of the claim with the scope of the description to determine whether applicant has demonstrated possession of the claimed invention. 

Therefore, the applicant has not provided for how the entire claimed range of delivery of cannabinoid(s) to the oral mucosa.

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 103-104, 108-116, 120, 122-123, 125-126, 128-132, and 135-139 are rejected under 35 U.S.C. 103 as being unpatentable over Schou (WO 2017/202424 A1; of record), as evidenced by Imfeld (Crit. Rev. Oral Biol. Med. 405, 10(3): 405-419 (1999); of record) and Alankar (Asian Journal of Pharmaceutical and Clinical Research, Volume 2, Issue 2, April- June, 2009, pp 27-33; of record).
Schou teaches oral cannabinoid formulations comprising a complex between cannabinoids and a basic ion exchange resin, particularly in the form of a compressed chewing gum (pg 1: 6-8; pg 19: 25-26; pg 45: 1-2).
For claim 103, Schou teaches a tableted chewing gum (pg 21: 10-11) comprising: gum base, the mainly water insoluble and hydrophobic gum base ingredients that are mixed together before the bulk portion of the chewing gum composition is added (pg 45: 14-16) comprising particles (pg 45: 8-9), and a bulk portion comprising water soluble chewing gum ingredients (pg 18-20). 
The limitation of “the chewing gum composition generates saliva” is considered to be an inherent function of chewing gum, as taught by the evidentiary reference of Imfeld (pg 406, “Effects of Chewing Gum Based on the Physical Properties of the Product,” letter (B)). 
Claim 103 recites the limitation “wherein the chewing gum composition generates saliva and delivers more than 20% by weight and less than 75% by 
For claims 103-104, Schou teaches a delivery of cannabinoid that appears to overlap with the claimed range, as discussed in detail above.
Regarding the newly added limitation to claims 103, 135, and 136 of “wherein the plurality of particles have been pressed in a direct compression apparatus by means of punches to obtain a tableted chewing gum composition with reduced bulk volume and formation of bonds between at least a part of the plurality of particles,” Schou teaches “By the phrase ‘compressed chewing gum’ is meant a chewing gum comprising granules or powder being exposed to a punching means in a tableting machine, pressing the granules or powder to a 
For claim 107, Schou teaches an amount of cannabinoid of between 5 and 15 mg (pg 23: 21-22), within the claimed range
Claims 108-110 are in the form of product-by-process claims. As discussed in MPEP 2113(I), "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since the teachings of Schou appear to overlap with the instantly claimed invention, as discussed above, the rate of chewing as set forth in claim 108, the lack of swallowing as set forth in claim 109, and the method of collecting the saliva as set forth in claim 110 do not alter the structure of the product as claimed. 
For claim 111, as best understood by the examiner, the term “including” in the second line is interpreted as “includes.” As such, Schou teaches particles of 
For claims 112-115, Schou teaches in Example 7 (CG 2) that the amount of gum base (GB1) is 31.1% of the composition, while the amount of tablet base comprising water soluble materials is (100% - 31.1% - 3.3 % (cannabinoid complex)) 65.6%, as calculated by the examiner. 
For claim 116, Schou (Example 7) teaches the cannabinoid is not included in the first population of gum base; as such, it must be located in the second population comprising water soluble chewing gum ingredients. 
For claims 120, 123, and 126, Schou teaches cannabidiol, a naturally-occurring plant component, as an isolated cannabinoid ingredient (pg 11: 27-28 and Example 7, pg 71).
Claim 122 is in the form of a product-by-process claim. As discussed above, “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” As set forth in MPEP 2144.04(IV)(C), “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.” Since applicant has not shown new or unexpected results in view of the sequence of addition of elements claimed in claim 122, the claim is considered prima facie obvious.

For claim 128, Schou teaches the presence of emulsifiers in the chewing gum tablet (pg 49: 18-20). Schou teaches solubilizers in the composition (pg 57: 1-3), reading on claim 129. Schou teaches self-emulsifying agents such as polyoxyethylene stearates and polyoxyethylene sorbitan fatty acid esters as useful solubilizers (pg 57:1-31), reading on claim 130. For claim 131, Schou teaches hydrophobic constituents such as oils as solubilizers (pg 46: 11-12). 
For claim 132, Schou teaches the advantages of the composition are the stability of the cannabinoids and the ease of bodily uptake (pg 3: 19-24).
The claim 135 limitation of the “phytocannabinoid that forms part of an extract when formulated in the tableted chewing gum” is interpreted as set forth in the Specification, that is, the extract of a plant that includes a botanical drug substance (pg 50: 8-10). Schou teaches the cannabinoid of the invention is derived from cannabis plant (pg 8: 14-15) and may be different types, or a mixture of two or more different cannabinoids provided each of the cannabinoids possesses at least one phenolic moiety (pg 4: 5-10). As such, there is no requirement in Schou of a highly purified, pharmaceutical grade cannabinoid, and that a mixture of cannabinoids, each containing a phenolic or carboxylate group, is sufficient for the Schou invention.
For claim 136, the term “pre-mixture” is considered a product-by-process limitation since it merely describes the method steps or order of addition of the 
For new claims 137 and 138, Schou teaches sugar and non-sugar sweetening components constituting an amount such as 30% to 70% of the chewing gum tablet (pg 49: 28-32), within the claimed range. Schou teaches useful sugar sweeteners include sucrose, dextrose, and fructose, while useful sugar alcohols include mannitol, xylitol, maltitol, isomalt, erythritol, and lactitol, alone or in combination (pg 50, 1-10).
For the claim 139 limitation “without a crumbling structure in the initial chew,” Schou teaches: “The elastomers (rubbers) employed in the gum base may vary depending upon various factors such as the type of gum base desired, the texture of gum formulation desired and the other components used in the formulation to make the final chewing gum product” (pg 49: 17-20). Since Example 29 of the instant disclosure shows that “Initial chew” is nearly identical to “Texture” in the table (equal score or within one “+” in every example), one of ordinary skill would be able to optimize both texture and the amount of crumbling in the initial chew by manipulating the elastomer content in the gum base as well  
To determine whether a claimed feature is obvious or not, “a court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions”. KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). Here, the prior art discloses various features of the claimed invention, i.e. a tableted chewing gum for oral administration of cannabinoids comprising a water insoluble gum base and a water soluble bulk portion containing chewing gum ingredients, and wherein the chewing gum composition generates saliva and has a release profile that appears to overlap the claimed range, but it is not anticipatory because “picking and choosing” within the reference disclosure is required to arrive at the instantly claimed subject matter. Nevertheless, it would have been obvious to have the claimed composition comprising the claimed functional limitations of release because Schou teaches a composition that appears to overlap in rate of release, and also teaches several means of controlling the rate of release such as addition of acid, solubility enhancers, and softeners. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists.
	
2) Claim 123 is rejected under 35 U.S.C. 103 as being unpatentable over Schou (cited above), in view of Jarho (US 2009/0298929 A1; of record), as evidenced by Imfeld (cited above) and Alankar (cited above).

Schou does not teach a complex with cyclodextrin.
Jarho teaches the missing element of Schou.
Jarho teaches that cyclodextrin complexes of cannabinoids such as cannabidiol and tetrahydrocannabinol are useful forms of cannabinoids in chewing gums (Abstract and pg 1, [0010]). Jarho teaches that cyclodextrins are known to increase aqueous solubility, stability, and absorption rate of a variety of drugs (pg 1, [0007] and pg 2, [0016]). Jarho teaches the insoluble cannabinoid/ natural cyclodextrin complexes can be used to significantly increase the dissolution rate of cannabinoids which can be useful in sublingual cannabinoid formulations (pg 2, [0018]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the invention of Schou by substituting the cyclodextrin complex of cannabinoids such as cannabidiol in the chewing gum composition. 
A person of ordinary skill would have been motivated to choose a cyclodextrin complex of a cannabinoid as the specific cannabinoid form to include in the chewing gum composition of Schou because Jarho teaches that cyclodextrin complexes of cannabinoids stabilize the cannabinoid as well as increase the solubility, increase the absorption through the buccal tissue due to increased solubility, and increase the bioavailability of the cannabinoids. 

3) Claim 133 is rejected under 35 U.S.C. 103 as being unpatentable over Schou (cited above), in view of Cuba (Journal of Clinical Pharmacy and Therapeutics, 2017, 42, 245–250; of record), as evidenced by Imfeld (cited above) and Alankar (cited above).
The teachings of Schou are discussed above.
Schou does not teach a local effect of the cannabinoid-containing chewing gum composition.
Cuba teaches the missing element of Schou.
Cuba teaches cannabidiol is useful in treating oral mucositis and possesses local, oral anti-inflammatory and analgesic properties (pg 245, Summary; pg 248, col 1).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize chewing gum containing cannabinoids such as cannabidiol for effecting a local treatment in the oral cavity.


Examiner’s Reply to Attorney Arguments dated 7/12/2021
1) Rejection of claims 103-104, 108-116, 120, 122-126, 128-131, and 135-136 under 35 U.S.C. 112(a), Written Description
The applicant argues the Examiner points to embodiments in the specification that do not reflect the elements explicitly recited in the claimed invention. Specifically, independent claims 103, 135, 136, and 139 include claim elements that appear not to be appreciated in the Examiner’s analysis. The applicant argues these claims do not focus on polymer types and molecular weight of polymers, but on “other aspects, such as the structural identity of the claimed chewing gum as being formulated as a certain type of “compressed chewing gum” characterized by clearly defined structural elements in the claims.”
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed in MPEP 2163(II)(A)(2), 
the examiner should review the claims and the entire specification, including the specific embodiments, figures, and sequence listings, to understand how applicant provides support for the various features of the claimed invention. The disclosure of an element may be critical where those of ordinary skill in the art would require it to understand that applicant was in possession of the invention.


The applicant argues that the structural identity of the claimed chewing gum and the associated delivery of at least 20% and less than 75% by weight of the one or more cannabinoids to the oral mucosa within the first 5 minutes of chewing gum is a clear cut indication regarding the structural scope of the subject matter that would yield the claimed delivery profile.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed above, the specification does not provide enough structural information for one of ordinary skill to produce the entire scope of the claimed chewing gum.
The applicant argues that Example 39 (as well as Examples 40-41) would certainly enable a person skilled in the art to carry out the claimed invention and compared with Examples 42, the skilled person would also see a clear difference of the claimed invention in view of other structural configurations. Specifically, the applicant argues that Example 42, where CBD was located in the coating, 
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As shown in Tables 39 and 42 (reproduced below), 

Example 39
    PNG
    media_image4.png
    154
    643
    media_image4.png
    Greyscale


Example 42 

    PNG
    media_image5.png
    142
    637
    media_image5.png
    Greyscale


there is little or no difference between the amounts of CBD delivered to the oral mucosa when the CBD is within the chewing gum or within the coating. As such, applicant’s argument appears to be moot.
The applicant argues the results of Example 39 were very surprising since it was expected that a much higher amount of CBD was present in the saliva after 5 minutes of chewing.

Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.

In the instant case, the allegedly unexpected results are not commensurate in scope with the claimed invention since the applicant has not shown a means to achieve the entire claimed range of delivery of cannabinoids to the oral mucosa. T
It is further noted that there is no comparison with closest prior art of Schou cited by the Examiner. Without such a comparison, a prima facie case of obviousness cannot be rebutted. See MPEP 716.02(e). 

2) Rejection of claims 103-104,106-116,120,122,125-126,128-132, and 135-136 under 35 U.S.C. 103 over Schou
The applicant argues Schou does not teach the claimed tableted chewing gum. Applicant argues that the “powdered composition” of Schou is not a tableted chewing gum. The applicant argues Schou is divided between distinct oral formulations, only one of which is a compressed chewing gum.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. Schou teaches that the “powdered composition” is a complex between one or more cannabinoids having at least one phenolic moiety 
The applicant argues that the claimed element of a “premixture” has not been appreciated by the Examiner in independent claim 136.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed above, the term “premixture” is considered a product-by-process limitation since it defines the order of steps in the manufacture of the chewing gum. The discussion of product-by-process limitations is discussed in MPEP 2113; this section of the MPEP states that “product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.” Since the product formed by use of the premixture of cannabinoid and sugar alcohol appears to be substantially identical to the product taught by Schou, the burden shifts to the applicant to show a non-obvious difference.

The Examiner acknowledges the arguments presented, but does not consider them persuasive. Schou teaches the “powdered composition” is a complex between one or more cannabinoids having at least one phenolic moiety and a basic ion exchange resin” (Abstract). Schou teaches this “powdered composition” comprising the complex of cannabinoid and ion exchange resin is an ingredient in chewing gums, including tableted chewing gums (for example, pg 21: 11-12). Claim 38 of Schou (pg 78) discloses “The powdered composition according to any of the claims 1-37, wherein the orally dispensable delivery vehicle is adapted to release at least 50 percent by weight of said cannabinoids after 10 minutes”; claim 40 recites “An orally dispensable delivery vehicle comprising the powdered composition according to any of the claims 1-39”; and claim 42, which depends on claim 40, recites “the orally dispensable delivery vehicle comprises a chewing gum.” As such, Schou teaches a chewing gum comprising a cannabinoid that releases at least 50 percent of cannabinoid within 10 minutes.	

The Examiner acknowledges the arguments presented, but does not consider them persuasive. 
Schou discusses the importance of “an improved and advantageous bioavailability of cannabinoid” in the invention (pg 2, 24-28), and further teaches delivery of the cannabinoid(s) through the oral mucosa using chewing gum as a delivery vehicle (pg 3, 13-17). Schou teaches the release of cannabinoid from the recited delivery vehicles containing cannabinoid are positively affected by means such as pH control and that fast-dissolving oral compositions quickly deliver CBD to the oral mucosa. Given this information within Schou, it appears that one would be motivated to create a cannabinoid-containing gum with the functional characteristics as-claimed in order to render a CBD-containing gum “fast acting/fast CBD-releasing.” As such, an ordinary artisan would be able to predictably arrive at the claimed invention since Schou teaches the means to modify the prior art composition to arrive at the structural product having the functional limitation as claimed, such means are grounded by teachings in the prior art since it appears that there is enough information within Schou to predictably arrive at such a composition by varying the types and amounts of carriers as well as varying the pH of the composition to render such a cannabinoid-containing gum and there is a plausible reason to do so: to create a fast-release/fast-acting cannabinoid-containing oral pharmaceutical.

3) Rejection of claim 123 under 35 U.S.C. 103 over Schou and Jarho
and 
4) Rejection of claim 133 under 35 U.S.C. 103 over Schou and Cuba
As set forth above, it is the position of the Examiner that claim 103 is properly rejected.  Since the applicant did not set forth additional arguments regarding the correctness of the respective rejections of claims 123 and 133, the rejections of claims 123 and 133 are considered proper and are maintained. 
	
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL P COHEN/Primary Examiner, Art Unit 1612